

Exhibit 10.19


THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ SECURITIES ACT ”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
RECEIPT BY THE COMPANY OF A WRITTEN OPINION OF COUNSEL IN FORM, SUBSTANCE AND
SCOPE REASONABLY SATISFACTORY TO THE COMPANY THAT THIS WARRANT AND THE SHARES OF
COMMON STOCK ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD, TRANSFERRED,  OR
OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT AND SUCH STATE SECURITIES LAWS.


WARRANT TO PURCHASE


SHARES OF COMMON STOCK


OF


MEDPRO SAFETY PRODUCTS, INC.


Expires February 26, 2015


No.: W-2010-1
Number of Shares: 212,500
Date of Issuance: February 26, 2010
 



FOR VALUE RECEIVED, the undersigned, MEDPRO SAFETY PRODUCTS, INC., a Nevada
corporation (together with its successors and assigns, the “ Issuer ”), hereby
certifies that Vision Opportunity Master Fund, Ltd. or its registered assigns is
entitled to subscribe for and purchase, during the Term (as hereinafter
defined), up to TWO HUNDRED AND TWELVE THOUSAND FIVE HUNDRED (212,500) shares
(subject to adjustment as hereinafter provided) of the duly authorized, validly
issued, fully paid and non-assessable Common Stock of the Issuer, at an exercise
price per share equal to the Warrant Price then in effect, subject, however, to
the provisions and upon the terms and conditions hereinafter set
forth.  Capitalized terms used in this Warrant and not otherwise defined herein
shall have the respective meanings specified in Section 8 hereof.


1.           Term .  The term of this Warrant shall commence on February 26,
2010 and shall expire at 6:00 p.m., Eastern Time, on February 26, 2015 (such
period being the “ Term ”).


2.           Method of Exercise; Payment; Issuance of New Warrant; Transfer and
Exchange.


(a)         Time of Exercise.  The purchase rights represented by this Warrant
may be exercised in whole or in part during the Term.
 
(b)         Method of Exercise.  The Holder hereof may exercise this Warrant, in
whole or in part, by the surrender of this Warrant (with the exercise form
attached hereto duly executed) at the principal office of the Issuer, and by the
payment to the Issuer of an amount of consideration therefor equal to the
Warrant Price in effect on the date of such exercise multiplied by the number of
shares of Warrant Stock with respect to which this Warrant is then being
exercised, payable at such Holder's election (i) by certified or official bank
check or by wire transfer to an account designated by the Issuer, (ii) by
“cashless exercise” in accordance with the provisions of subsection (c) of
this Section 2 , or (iii) by a combination of the foregoing methods of payment
selected by the Holder of this Warrant.

 
1

--------------------------------------------------------------------------------

 


(c)           Cashless Exercise.  Notwithstanding any provisions herein to the
contrary and commencing twelve (12) months following the Original Issue Date, if
the Per Share Market Value of one share of Common Stock is greater than the
Warrant Price, the Holder may exercise this Warrant by a cashless exercise and
shall receive the number of shares of Common Stock equal to an amount (as
determined below) by surrender of this Warrant at the principal office of the
Issuer together with the properly endorsed Notice of Exercise in which event the
Issuer shall issue to the Holder a number of shares of Common Stock computed
using the following formula:



 
X = Y - (A)(Y)
 
                  B
   
Where
X =
the number of shares of Common Stock to be issued to the Holder.
       
Y =
the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.
       
A =
the Warrant Price.
       
B =
the Per Share Market Value of one share of Common Stock.



(d)           Issuance of Stock Certificates.  In the event of any exercise of
this Warrant in accordance with and subject to the terms and conditions hereof,
certificates for the shares of Warrant Stock so purchased shall be dated the
date of such exercise and delivered to the Holder hereof within a reasonable
time, not exceeding three (3) Trading Days after such exercise (the “ Delivery
Date ”) or, at the request of the Holder (provided that a registration statement
under the Securities Act providing for the resale of the Warrant Stock is then
in effect), issued and delivered to the Depository Trust Company (“ DTC ”)
account on the Holder’s behalf via the Deposit Withdrawal Agent Commission
System (“ DWAC ”) within a reasonable time, not exceeding three (3) Trading Days
after such exercise, and the Holder hereof shall be deemed for all purposes to
be the holder of the shares of Warrant Stock so purchased as of the date of such
exercise.  Notwithstanding the foregoing to the contrary, the Issuer or its
transfer agent shall only be obligated to issue and deliver the shares to the
DTC on a holder’s behalf via DWAC if the Issuer and its transfer agent are
participating in DTC through the DWAC system.  The Holder shall deliver this
original Warrant, or an indemnification undertaking with respect to such Warrant
in the case of its loss, theft or destruction, at such time that this Warrant is
fully exercised.  With respect to partial exercises of this Warrant, the Issuer
shall keep written records for the Holder of the number of shares of Warrant
Stock exercised as of each date of exercise. 


(e)           Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise.  In addition to any other rights available to the Holder, if the
Issuer fails to cause its transfer agent to transmit to the Holder a certificate
or certificates representing the Warrant Stock pursuant to an exercise on or
before the Delivery Date, and if after such date the Holder is required by its
broker to purchase (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of the Warrant Stock
which the Holder anticipated receiving upon such exercise (a “ Buy-In ”), then
the Issuer shall (1) pay in cash to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of shares of Warrant Stock that the Issuer was
required to deliver to the Holder in connection with the exercise at
issue times (B) the price at which the sell order giving rise to such purchase
obligation was executed, and (2) at the option of the Holder, either reinstate
the portion of the Warrant and equivalent number of shares of Warrant Stock for
which such exercise was not honored or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Issuer timely
complied with its exercise and delivery obligations hereunder.  For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted exercise of the Warrant for shares
of Common Stock with an aggregate sale price giving rise to such purchase
obligation of $10,000, under clause (1) of the immediately preceding sentence
the Issuer shall be required to pay the Holder $1,000. The Holder shall provide
the Issuer written notice indicating the amounts payable to the Holder in
respect of the Buy-In, together with applicable confirmations and other evidence
reasonably requested by the Issuer.  Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Issuer’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
as required pursuant to the terms hereof.

 
2

--------------------------------------------------------------------------------

 
 
(f)            Transferability/Exchangeability of Warrant.  Subject to Section
2(h) hereof, this Warrant may be transferred by a Holder, in whole or in part,
without the consent of the Issuer.  If transferred pursuant to this paragraph,
this Warrant may be transferred on the books of the Issuer by the Holder hereof
in person or by duly authorized attorney, upon surrender of this Warrant at the
principal office of the Issuer, properly endorsed (by the Holder executing an
assignment in the form attached hereto) and upon payment of any necessary
transfer tax or other governmental charge imposed upon such transfer.  This
Warrant is exchangeable at the principal office of the Issuer for Warrants to
purchase the same aggregate number of shares of Warrant Stock, each new Warrant
to represent the right to purchase such number of shares of Warrant Stock as the
Holder hereof shall designate at the time of such exchange.  All Warrants issued
on transfers or exchanges shall be dated the Original Issue Date and shall be
identical with this Warrant except as to the number of shares of Warrant Stock
issuable pursuant thereto.


(g)           Continuing Rights of Holder.  The Issuer will, at the time of or
at any time after each exercise of this Warrant, upon the request of the Holder
hereof, acknowledge in writing the extent, if any, of its continuing obligation
to afford to such Holder all rights to which such Holder shall continue to be
entitled after such exercise in accordance with the terms of this
Warrant; provided that if any such Holder shall fail to make, or the Issuer
shall fail to honor, any such request, the failure shall not affect the
continuing obligation of the Issuer to afford such rights to such Holder.
 
(h)           Compliance with Securities Laws.


(i)           The Holder of this Warrant, by acceptance hereof, acknowledges
that this Warrant and the shares of Warrant Stock to be issued upon exercise
hereof are being acquired solely for the Holder's own account and not as a
nominee for any other party, and for investment, and that the Holder will not
offer, sell or otherwise dispose of this Warrant or any shares of Warrant Stock
to be issued upon exercise hereof except pursuant to an effective registration
statement, or an exemption from registration, under the Securities Act and any
applicable state securities laws.


(ii)          Except as provided in paragraph (iii) below, this Warrant and all
certificates representing shares of Warrant Stock issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially the following form:


THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ SECURITIES ACT ”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
RECEIPT BY THE COMPANY OF A WRITTEN OPINION OF COUNSEL IN FORM, SUBSTANCE AND
SCOPE REASONABLY SATISFACTORY TO THE COMPANY THAT THIS WARRANT AND THE SHARES OF
COMMON STOCK ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD, TRANSFERRED,  OR
OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT AND SUCH STATE SECURITIES LAWS. 


 
3

--------------------------------------------------------------------------------

 

(iii)         The Issuer agrees to reissue this Warrant or certificates
representing any of the Warrant Stock, without the legend set forth above if at
such time, prior to making any transfer of any such securities, the Holder shall
give written notice to the Issuer describing the manner and terms of such
transfer.  Such proposed transfer will not be effected until: (a) either (i) the
Issuer has received an opinion of counsel reasonably satisfactory to the Issuer,
to the effect that the registration of such securities under the Securities Act
is not required in connection with such proposed transfer, (ii) a registration
statement under the Securities Act covering such proposed disposition has been
filed by the Issuer with the Securities and Exchange Commission and has become
effective under the Securities Act, (iii) the Issuer has received other evidence
reasonably satisfactory to the Issuer that such registration and qualification
under the Securities Act and state securities laws are not required, or (iv) the
Holder provides the Issuer with reasonable assurances that such security can be
sold pursuant to Rule 144 under the Securities Act; and (b) either (i) the
Issuer has received an opinion of counsel reasonably satisfactory to the Issuer,
to the effect that registration or qualification under the securities or “blue
sky” laws of any state is not required in connection with such proposed
disposition, or (ii) compliance with applicable state securities or “blue sky”
laws has been effected or a valid exemption exists with respect thereto.  The
Issuer will respond to any such notice from a holder within three (3) Trading
Days.  In the case of any proposed transfer under this Section 2(h), the Issuer
will pay the expenses of and use reasonable efforts to comply with any such
applicable state securities or “blue sky” laws, but shall in no event be
required, (x) to qualify to do business in any state where it is not then
qualified, or (y) to take any action that would subject it to tax or to the
general service of process in any state where it is not then subject. The
restrictions on transfer contained in this Section 2(h) shall be in addition to,
and not by way of limitation of, any other restrictions on transfer contained in
any other section of this Warrant.  Whenever a certificate representing the
Warrant Stock is required to be issued to a the Holder without a legend, at the
request of the Holder, in lieu of delivering physical certificates representing
the Warrant Stock, the Issuer shall cause its transfer agent to electronically
transmit the Warrant Stock to the Holder by crediting the account of the
Holder's Prime Broker with DTC through its DWAC system (to the extent not
inconsistent with any provisions of this Warrant or the Purchase Agreement).


(i)           Accredited Investor Status.  In no event may the Holder exercise
this Warrant in whole or in part unless the Holder is an “accredited investor”
as defined in Regulation D under the Securities Act.


3.            Stock Fully Paid; Reservation and Listing of Shares; Covenants.


(a)           Stock Fully Paid.  The Issuer represents, warrants, covenants and
agrees that all shares of Warrant Stock which may be issued upon the exercise of
this Warrant or otherwise hereunder will, when issued in accordance with the
terms of this Warrant, be duly authorized, validly issued, fully paid and
non-assessable and free from all taxes, liens and charges.  The Issuer further
covenants and agrees that during the period within which this Warrant may be
exercised, the Issuer will at all times have authorized and reserved for the
purpose of the issuance upon exercise of this Warrant a number of authorized but
unissued shares of Common Stock equal to at least one hundred twenty percent
(120%) of the number of shares of Common Stock issuable upon exercise of this
Warrant without regard to any limitations on exercise.


(b)           Reservation.  If any shares of Common Stock required to be
reserved for issuance upon exercise of this Warrant or as otherwise provided
hereunder require registration or qualification with any Governmental Authority
under any federal or state law before such shares may be so issued, the Issuer
will in good faith use its best efforts as expeditiously as possible at its
expense to cause such shares to be duly registered or qualified.  If the Issuer
shall list any shares of Common Stock on any securities exchange or market it
will, at its expense, list thereon, and maintain and increase when necessary
such listing of, all shares of Warrant Stock from time to time issued upon
exercise of this Warrant or as otherwise provided hereunder ( provided that such
Warrant Stock has been registered pursuant to a registration statement under the
Securities Act then in effect), and, to the extent permissible under the
applicable securities exchange rules, all unissued shares of Warrant Stock which
are at any time issuable hereunder, so long as any shares of Common Stock shall
be so listed.  The Issuer will also so list on each securities exchange or
market, and will maintain such listing of, any other securities which the Holder
of this Warrant shall be entitled to receive upon the exercise of this Warrant
if at the time any securities of the same class shall be listed on such
securities exchange or market by the Issuer.

 
4

--------------------------------------------------------------------------------

 


(c)          Covenants.  The Issuer shall not by any action including, without
limitation, amending the Certificate of Incorporation or the by-laws of the
Issuer, or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such actions as may be necessary or appropriate to
protect the rights of the Holder hereof against dilution (to the extent
specifically provided herein) or impairment.  Without limiting the generality of
the foregoing, the Issuer will (i) not permit the par value, if any, of its
Common Stock to exceed the then effective Warrant Price, (ii) not amend or
modify any provision of the Certificate of Incorporation or by-laws of the
Issuer in any manner that would materially and adversely affect the rights of
the Holders of the Warrants, (iii) take all such action as may be reasonably
necessary in order that the Issuer may validly and legally issue fully paid and
nonassessable shares of Common Stock, free and clear of any liens, claims,
encumbrances and restrictions (other than as provided herein) upon the exercise
of this Warrant, and (iv) use its best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be reasonably necessary to enable the Issuer to
perform its obligations under this Warrant.


(d)          Loss, Theft, Destruction, Mutilation of Warrants.  Upon receipt of
evidence satisfactory to the Issuer of the ownership of and the loss, theft,
destruction or mutilation of any Warrant and, in the case of any such loss,
theft or destruction, upon receipt of indemnity or security satisfactory to the
Issuer or, in the case of any such mutilation, upon surrender and cancellation
of such Warrant, the Issuer will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Warrant, a new Warrant of like tenor and representing the
right to purchase the same number of shares of Common Stock.


(e)          Payment of Taxes.  The Issuer will pay any documentary stamp taxes
attributable to the initial issuance of the Warrant Stock issuable upon exercise
of this Warrant; provided, however , that the Issuer shall not be required to
pay any tax or taxes which may be payable in respect of any transfer involved in
the issuance or delivery of any certificates representing Warrant Stock in a
name other than that of the Holder in respect to which such shares are issued.


4.           Adjustment of Warrant Price and Number of Shares Issuable Upon
Exercise.  The Warrant Price and the number of shares of Warrant Stock that may
be purchased upon exercise of this Warrant shall be subject to adjustment from
time to time as set forth in this Section 4. The Issuer shall give the Holder
notice of any event described below which requires an adjustment pursuant to
this Section 4 in accordance with the notice provisions set forth in Section 5.
 
(a)          Recapitalization, Reorganization, Reclassification, Consolidation,
Merger or Sale.


(i)           In case the Issuer after the Original Issue Date shall do any of
the following (each, a “ Triggering Event ”): (a) consolidate or merge with or
into any other Person and the Issuer shall not be the continuing or surviving
Person of such consolidation or merger, or (b) permit any other Person to
consolidate with or merge into the Issuer and the Issuer shall be the continuing
or surviving Person but, in connection with such consolidation or merger, any
Capital Stock of the Issuer shall be changed into or exchanged for Securities of
any other Person or cash or any other property, or (c) transfer all or
substantially all of its properties or assets to any other Person, or (d) effect
a capital reorganization or reclassification of its Capital Stock, then, and in
the case of each such Triggering Event, proper provision shall be made to the
Warrant Price and the number of shares of Warrant Stock that may be purchased
upon exercise of this Warrant so that, upon the basis and the terms and in the
manner provided in this Warrant, the Holder of this Warrant shall be entitled
upon the exercise hereof at any time after the consummation of such Triggering
Event, to the extent this Warrant is not exercised prior to such Triggering
Event, to receive at the Warrant Price as adjusted to take into account the
consummation of such Triggering Event, in lieu of the Common Stock issuable upon
such exercise of this Warrant prior to such Triggering Event, the Securities,
cash and property to which such Holder would have been entitled upon the
consummation of such Triggering Event if such Holder had exercised the rights
represented by this Warrant immediately prior thereto (including the right of a
shareholder to elect the type of consideration it will receive upon a Triggering
Event), subject to adjustments (subsequent to such corporate action) as nearly
equivalent as possible to the adjustments provided for elsewhere in this Section
4 , provided, however , the Holder at its option may elect to receive an amount
in cash equal to the value of this Warrant calculated in accordance with the
Black-Scholes formula.  Immediately upon the occurrence of a Triggering Event,
the Issuer shall notify the Holder in writing of such Triggering Event and
provide the calculations in determining the number of shares of Warrant Stock
issuable upon exercise of the new warrant and the adjusted Warrant Price.  Upon
the Holder’s request, the continuing or surviving Person as a result of such
Triggering Event shall issue to the Holder a new warrant of like tenor
evidencing the right to purchase the adjusted number of shares of Warrant Stock
and the adjusted Warrant Price pursuant to the terms and provisions of
this Section 4(a)(i) .  Notwithstanding the foregoing to the contrary,
this Section 4(a)(i) shall only apply if the surviving entity pursuant to any
such Triggering Event has a class of equity securities registered pursuant to
the Exchange Act, and its common stock is listed or quoted on a national
securities exchange, national automated quotation system or the OTC Bulletin
Board.  In the event that the surviving entity pursuant to any such Triggering
Event is not a public company that is registered pursuant to the Exchange Act,
or its common stock is not listed or quoted on a national securities exchange,
national automated quotation system or the OTC Bulletin Board, then the Holder
shall have the right to demand that the Issuer pay to the Holder an amount in
cash equal to the value of this Warrant calculated in accordance with the
Black-Scholes formula.

 
5

--------------------------------------------------------------------------------

 
 
(ii)          In the event that the Holder has elected not to exercise this
Warrant prior to the consummation of a Triggering Event and has also elected not
to receive an amount in cash equal to the value of this Warrant calculated in
accordance with the Black-Scholes formula pursuant to the provisions of Section
4(a)(i) above, so long as the surviving entity pursuant to any Triggering Event
is a company that has a class of equity securities registered pursuant to the
Exchange Act, and its common stock is listed or quoted on a national securities
exchange, national automated quotation system or the OTC Bulletin Board, the
surviving entity and/or each Person (other than the Issuer) which may be
required to deliver any shares of Warrant Stock (including all Securities, cash
or property) upon the exercise of this Warrant as provided herein shall assume,
by written instrument delivered to, and reasonably satisfactory to, the Holder
of this Warrant, (A) the obligations of the Issuer under this Warrant (and if
the Issuer shall survive the consummation of such Triggering Event, such
assumption shall be in addition to, and shall not release the Issuer from, any
continuing obligations of the Issuer under this Warrant) and (B) the obligation
to deliver to such Holder such Securities, cash or property as, in accordance
with the foregoing provisions of this subsection (a) , such Holder shall be
entitled to receive, and the surviving entity and/or each such Person shall have
similarly delivered to such Holder an opinion of counsel for the surviving
entity and/or each such Person, which counsel shall be reasonably satisfactory
to such Holder, or in the alternative, a written acknowledgement executed by the
President or Chief Financial Officer of the Issuer, stating that this Warrant
shall thereafter continue in full force and effect and the terms hereof
(including, without limitation, all of the provisions of this subsection (a) )
shall be applicable to the shares Warrant Stock (including all Securities, cash
or property) which the surviving entity and/or each such Person may be required
to deliver upon any exercise of this Warrant or the exercise of any rights
pursuant hereto.


(b)          Stock Dividends, Subdivisions and Combinations.  If at any time the
Issuer shall:


(i)           make or issue or set a record date for the holders of the Common
Stock for the purpose of entitling them to receive a dividend payable in, or
other distribution of, shares of Common Stock,


(ii)         subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, or


(iii)        combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock,

 
6

--------------------------------------------------------------------------------

 


then (1) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the occurrence of such event would own or be entitled to
receive after the happening of such event, and (2) the Warrant Price then in
effect shall be adjusted to equal (A) the Warrant Price then in effect
multiplied by the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the adjustment divided by (B) the number of
shares of Common Stock for which this Warrant is exercisable immediately after
such adjustment.


(c)          Certain Other Distributions.  If at any time the Issuer shall make
or issue or set a record date for the holders of the Common Stock for the
purpose of entitling them to receive any dividend or other distribution of:


(i)          cash,


(ii)         any evidences of its indebtedness, any shares of stock of any class
or any other Securities or property of any nature whatsoever (other than cash,
Common Stock Equivalents or Additional Shares of Common Stock), or
 
(iii)         any warrants or other rights to subscribe for or purchase any
evidences of its indebtedness, any shares of stock of any class or any other
securities or property of any nature whatsoever (other than cash, Common Stock
Equivalents or Additional Shares of Common Stock), then (1) the number of shares
of Common Stock for which this Warrant is exercisable shall be adjusted to equal
the product of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such adjustment multiplied by a fraction (A)
the numerator of which shall be the Per Share Market Value of Common Stock at
the date of taking such record and (B) the denominator of which shall be such
Per Share Market Value minus the amount allocable to one share of Common Stock
of any such cash so distributable and of the fair value (as determined in good
faith by the Board of Directors of the Issuer and supported by an opinion from
an investment banking firm mutually agreed upon by the Issuer and the Holder) of
any and all such evidences of indebtedness, shares of stock, other securities or
property or warrants or other subscription or purchase rights so distributable,
and (2) the Warrant Price then in effect shall be adjusted to equal (A) the
Warrant Price then in effect multiplied by the number of shares of Common Stock
for which this Warrant is exercisable immediately prior to the adjustment
divided by (B) the number of shares of Common Stock for which this Warrant is
exercisable immediately after such adjustment.  A reclassification of the Common
Stock (other than a change in par value, or from par value to no par value or
from no par value to par value) into shares of Common Stock and shares of any
other class of stock shall be deemed a distribution by the Issuer to the holders
of its Common Stock of such shares of such other class of stock within the
meaning of this Section 4(c) and, if the outstanding shares of Common Stock
shall be changed into a larger or smaller number of shares of Common Stock as a
part of such reclassification, such change shall be deemed a subdivision or
combination, as the case may be, of the outstanding shares of Common Stock
within the meaning of Section 4(b) .


(d)          Issuance of Additional Shares of Common Stock.  In the event the
Issuer shall at any time following the Original Issuance Date (the “ Full
Ratchet Period ”) issue any Additional Shares of Common Stock (otherwise than as
provided in the foregoing subsections (b) through (c) of this Section 4 ), at a
price per share less than the Warrant Price then in effect or without
consideration, then the Warrant Price upon each such issuance shall be adjusted
to the price equal to the consideration per share paid for such Additional
Shares of Common Stock.


 
7

--------------------------------------------------------------------------------

 

(e)          Issuance of Common Stock Equivalents.  In the event the Issuer
shall at any time within the Full Ratchet Period take a record of the holders of
its Common Stock for the purpose of entitling them to receive a distribution of,
or shall in any manner (whether directly or by assumption in a merger in which
the Issuer is the surviving Person) issue or sell, any Common Stock Equivalents,
whether or not the rights to exchange or convert thereunder are immediately
exercisable, and the price per share for which Common Stock is issuable upon
such conversion or exchange shall be less than the Warrant Price in effect
immediately prior to the time of such issue or sale, or if, after any such
issuance of Common Stock Equivalents, the price per share for which Additional
Shares of Common Stock may be issuable thereafter is amended or adjusted, and
such price as so amended shall be less than the Warrant Price in effect at the
time of such amendment or adjustment, then the Warrant Price then in effect
shall be adjusted as provided in Section 4(d) .  No further adjustments of the
number of shares of Common Stock for which this Warrant is exercisable and the
Warrant Price then in effect shall be made upon the actual issue of such Common
Stock upon conversion or exchange of such Common Stock Equivalents.
 
(g)          Other Provisions applicable to Adjustments under this Section.  The
following provisions shall be applicable to the making of adjustments of the
number of shares of Common Stock for which this Warrant is exercisable and the
Warrant Price then in effect provided for in this Section 4:


(i)           Computation of Consideration.  To the extent that any Additional
Shares of Common Stock or any Common Stock Equivalents (or any warrants or other
rights therefor) shall be issued for cash consideration, the consideration
received by the Issuer therefor shall be the amount of the cash received by the
Issuer therefor, or, if such Additional Shares of Common Stock or Common Stock
Equivalents are offered by the Issuer for subscription, the subscription price,
or, if such Additional Shares of Common Stock or Common Stock Equivalents are
sold to underwriters or dealers for public offering without a subscription
offering, the initial public offering price (in any such case subtracting any
amounts paid or receivable for accrued interest or accrued dividends and without
taking into account any compensation, discounts or expenses paid or incurred by
the Issuer for and in the underwriting of, or otherwise in connection with, the
issuance thereof).  In connection with any merger or consolidation in which the
Issuer is the surviving Person (other than any consolidation or merger in which
the previously outstanding shares of Common Stock of the Issuer shall be changed
to or exchanged for the stock or other securities of another Person), the amount
of consideration therefore shall be, deemed to be the fair value, as determined
reasonably and in good faith by the Board, of such portion of the assets and
business of the nonsurviving Person as the Board may determine to be
attributable to such shares of Common Stock or Common Stock Equivalents, as the
case may be.  The consideration for any Additional Shares of Common Stock
issuable pursuant to any warrants or other rights to subscribe for or purchase
the same shall be the consideration received by the Issuer for issuing such
warrants or other rights plus the additional consideration payable to the Issuer
upon exercise of such warrants or other rights.  The consideration for any
Additional Shares of Common Stock issuable pursuant to the terms of any Common
Stock Equivalents shall be the consideration received by the Issuer for issuing
warrants or other rights to subscribe for or purchase such Common Stock
Equivalents, plus the consideration paid or payable to the Issuer in respect of
the subscription for or purchase of such Common Stock Equivalents, plus the
additional consideration, if any, payable to the Issuer upon the exercise of the
right of conversion or exchange in such Common Stock Equivalents.  In the event
of any consolidation or merger of the Issuer in which the Issuer is not the
surviving Person or in which the previously outstanding shares of Common Stock
of the Issuer shall be changed into or exchanged for the stock or other
securities of another Person, or in the event of any sale of all or
substantially all of the assets of the Issuer for stock or other securities of
any Person, the Issuer shall be deemed to have issued a number of shares of its
Common Stock for stock or securities or other property of the other Person
computed on the basis of the actual exchange ratio on which the transaction was
predicated, and for a consideration equal to the fair market value on the date
of such transaction of all such stock or securities or other property of the
other Person.  In the event any consideration received by the Issuer for any
securities consists of property other than cash, the fair market value thereof
at the time of issuance or as otherwise applicable shall be as determined in
good faith by the Board.  In the event Common Stock is issued with other shares
or securities or other assets of the Issuer for consideration which covers both,
the consideration computed as provided in this Section 4(g)(i) shall be
allocated among such securities and assets as determined in good faith by the
Board.

 
8

--------------------------------------------------------------------------------

 


(ii)          When Adjustments to Be Made.  The adjustments required by
this Section 4 shall be made whenever and as often as any specified event
requiring an adjustment shall occur, except that any adjustment of the number of
shares of Common Stock for which this Warrant is exercisable that would
otherwise be required may be postponed (except in the case of a subdivision or
combination of shares of the Common Stock, as provided for in Section 4(b) ) up
to, but not beyond the date of exercise if such adjustment either by itself or
with other adjustments not previously made adds or subtracts less than one
percent (1%) of the shares of Common Stock for which this Warrant is exercisable
immediately prior to the making of such adjustment.  Any adjustment representing
a change of less than such minimum amount (except as aforesaid) which is
postponed shall be carried forward and made (x) as soon as such adjustment,
together with other adjustments required by this Section 4 and not previously
made, would result in a minimum adjustment, or (y) on the date of exercise. For
the purpose of any adjustment, any specified event shall be deemed to have
occurred at the close of business on the date of its occurrence.


(iii)         Fractional Interests.  In computing adjustments under this Section
4 , fractional interests in Common Stock shall be taken into account to the
nearest one one-hundredth (1/100th ) of a share.
 
(iv)         When Adjustment Not Required.  If the Issuer shall take a record of
the holders of its Common Stock for the purpose of entitling them to receive a
dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to stockholders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the taking
of such record and any such adjustment previously made in respect thereof shall
be rescinded and annulled.


(h)          Form of Warrant after Adjustments.  The form of this Warrant need
not be changed because of any adjustments in the Warrant Price or the number and
kind of Securities purchasable upon the exercise of this Warrant.


(i)           Escrow of Warrant Stock .  If after any property becomes
distributable pursuant to this Section 4 by reason of the taking of any record
of the holders of Common Stock, but prior to the occurrence of the event for
which such record is taken, and the Holder exercises this Warrant, any shares of
Common Stock issuable upon exercise by reason of such adjustment shall be deemed
the last shares of Common Stock for which this Warrant is exercised
(notwithstanding any other provision to the contrary herein) and such shares or
other property shall be held in escrow for the Holder by the Issuer to be issued
to the Holder upon and to the extent that the event actually takes place, upon
payment of the current Warrant Price.  Notwithstanding any other provision to
the contrary herein, if the event for which such record was taken fails to occur
or is rescinded, then such escrowed shares shall be cancelled by the Issuer and
escrowed property returned.


5.           Notice of Adjustments .  Whenever the Warrant Price or Warrant
Share Number shall be adjusted pursuant to Section 4 hereof (for purposes of
this Section 5 , each an “ Adjustment”), the Issuer shall cause its Chief
Financial Officer to prepare and execute a certificate setting forth, in
reasonable detail, the event requiring the Adjustment, the amount of the
Adjustment, the method by which such Adjustment was calculated (including a
description of the basis on which the Board made any determination hereunder),
and the Warrant Price and Warrant Share Number after giving effect to such
Adjustment, and shall cause copies of such certificate to be delivered to the
Holder of this Warrant promptly after each Adjustment.  Any dispute between the
Issuer and the Holder of this Warrant with respect to the matters set forth in
such certificate may at the option of the Holder of this Warrant be submitted to
an Independent Appraiser selected by the Holder; provided that the Issuer shall
have ten (10) days after receipt of notice from such Holder of its selection of
such Independent Appraiser to object thereto, in which case such Holder shall
select another such Independent Appraiser and the Issuer shall have no such
right of objection.  The Independent Appraiser selected by the Holder of this
Warrant as provided in the preceding sentence shall be instructed to deliver a
written opinion as to such matters to the Issuer and such Holder within thirty
(30) days after submission to it of such dispute.  Such opinion shall be final
and binding on the parties hereto.  The costs and expenses of the initial firm
selected as Independent Appraiser shall be paid equally by the Issuer and the
Holder and, in the case of an objection by the Issuer, the costs and expenses of
the subsequent firm selected as Independent Appraiser shall be paid in full by
the Issuer.

 
9

--------------------------------------------------------------------------------

 
 
6.           Fractional Shares.  No fractional shares of Warrant Stock will be
issued in connection with any exercise hereof, but in lieu of such fractional
shares the Issuer shall round the number of shares to be issued upon exercise up
to the nearest whole number of shares.


7.           Ownership Cap and Exercise Restriction.  Notwithstanding anything
to the contrary set forth in this Warrant, at no time may a Holder of this
Warrant exercise this Warrant if the number of shares of Common Stock to be
issued pursuant to such exercise would exceed, when aggregated with all other
shares of Common Stock owned by such Holder and its affiliates at such time, the
number of shares of Common Stock which would result in such Holder and its
affiliates beneficially owning (as determined in accordance with Section 13(d)
of the Exchange Act and the rules  thereunder) in excess of 9.99%   of the then
issued and outstanding shares of Common Stock; provided , however , that upon a
holder of this Warrant providing the Issuer with sixty-one (61) days notice
(pursuant to Section 12 hereof) (the “ Waiver Notice ”) that such Holder would
like to waive this Section 7 with regard to any or all shares of Common Stock
issuable upon exercise of this Warrant, this Section 7 will be of no force or
effect with regard to all or a portion of the Warrant referenced in the Waiver
Notice; provided , further , that during the sixty-one (61) day period prior to
the Expiration Date of this Warrant the Holder may waive this Section 7 upon
providing the Waiver Notice at any time during such sixty-one (61) day period;
and provided , further , that any Waiver Notice during the sixty-one (61) day
period prior to the Expiration Date will not be effective until the last day of
the Term.


8.           Definitions.  For the purposes of this Warrant, the following terms
have the following meanings:


“Additional Shares of Common Stock ” means all shares of Common Stock issued by
the Issuer after the Original Issue Date, and all shares of Other Common, if
any, issued by the Issuer after the Original Issue Date, except: (i) securities
issued (other than for cash) in connection with a merger, acquisition, or
consolidation that do not exceed 25% of the outstanding Common Stock of the
Company as of the date of the Purchase Agreement (such percentage subject to
adjustment in a manner consistent with the adjustments to the Warrant Price
contemplated in Section 4 hereof) and such issuances are determined in the light
of the whole transaction to which they are a part to be in the best interests of
the Company, (ii) securities issued pursuant to the conversion or exercise of
convertible or exercisable securities issued or outstanding on or prior to the
date of the Purchase Agreement or issued pursuant to the Purchase Agreement (so
long as the conversion or exercise price in such securities are not amended to
lower such price and/or adversely affect the Holders), (iii) Common Stock issued
or the issuance or grants of options to purchase Common Stock pursuant to the
Company’s bona fide stock option plans and employee stock purchase plans that
either (x) exist on the date of the Purchase Agreement, or (y) do not exceed ten
percent (10%) of the outstanding Common Stock of the Company as of the date of
the Purchase Agreement (such percentage subject to adjustment in a manner
consistent with the adjustments to the Warrant Price contemplated in Section
4 hereof), and (iv) securities issued in connection with bona fide strategic
license agreements or other partnering agreements so long as such issuances are
not for the purpose of raising capital which are approved by a majority of its
independent directors and such issuances are determined in the light of the
whole transaction to which they are a part to be in the best interests of the
Company.


“Board ” shall mean the Board of Directors of the Issuer.


“Capital Stock ” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.

 
10

--------------------------------------------------------------------------------

 


“ Certificate of Incorporation ” means the Certificate of Incorporation of the
Issuer as in effect on the Original Issue Date, and as hereafter from time to
time amended, modified, supplemented or restated in accordance with the terms
hereof and thereof and pursuant to applicable law.


“ Common Stock ” means the Common Stock, $0.001 par value per share, of the
Issuer and any other Capital Stock into which such stock may hereafter be
changed.


“ Common Stock Equivalent ” means any Convertible Security or warrant, option or
other right to subscribe for or purchase any Additional Shares of Common Stock
or any Convertible Security.


“ Convertible Securities ” means evidences of indebtedness, shares of Capital
Stock or other Securities which are or may be at any time convertible into or
exchangeable for Additional Shares of Common Stock.  The term “ Convertible
Security ” means one of the Convertible Securities.


“ Delivery Date ” shall be the date not exceeding three (3) Trading Days after
an exercise of this Warrant.


“ Exchange Act ” means the Securities Exchange Act of 1934, as amended.


“ Expiration Date ” means February 26, 2015.


“ Governmental Authority ” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether federal, state or local, and whether domestic or
foreign.


“ Holders ” mean the Persons who shall from time to time own any Warrant.  The
term “Holder” means one of the Holders.


“ Independent Appraiser ” means a nationally recognized or major regional
investment banking firm or firm of independent certified public accountants of
recognized standing (which may be the firm that regularly examines the financial
statements of the Issuer) that is regularly engaged in the business of
appraising the Capital Stock or assets of corporations or other entities as
going concerns, and which is not affiliated with either the Issuer or the Holder
of any Warrant.


“ Issuer ” means MedPro Safety Products, Inc., a Nevada corporation, and its
successors.


“ Majority Holders ” means at any time the Holders of Warrants exercisable for a
majority of the shares of Warrant Stock issuable under the Warrants at the time
outstanding.


“ Original Issue Date ” means February 26, 2010.


“ OTC Bulletin Board ” means the over-the-counter electronic bulletin board.


“ Other Common ” means any other Capital Stock of the Issuer of any class which
shall be authorized at any time after the date of this Warrant (other than
Common Stock) and which shall have the right to participate in the distribution
of earnings and assets of the Issuer without limitation as to amount.


“ Outstanding Common Stock ” means, at any given time, the aggregate amount of
outstanding shares of Common Stock, assuming full exercise, conversion or
exchange (as applicable) of all options, warrants and other Securities which are
convertible into or exercisable or exchangeable for, and any right to subscribe
for, shares of Common Stock that are outstanding at such time.


“ Person ” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.

 
11

--------------------------------------------------------------------------------

 


“ Per Share Market Value ” means on any particular date (a) the last closing bid
price per share of the Common Stock on such date on the OTC Bulletin Board or
another registered national stock exchange on which the Common Stock is then
listed, or if there is no such price on such date, then the closing bid price on
such exchange or quotation system on the date nearest preceding such date, or
(b) if the Common Stock is not listed then on the OTC Bulletin Board or any
registered national stock exchange, the last closing bid price for a share of
Common Stock in the over-the-counter market, as reported by the OTC Bulletin
Board or in the National Quotation Bureau Incorporated or similar organization
or agency succeeding to its functions of reporting prices) at the close of
business on such date, or (c) if the Common Stock is not then reported by the
OTC Bulletin Board or the National Quotation Bureau Incorporated (or similar
organization or agency succeeding to its functions of reporting prices), then
the “Pink Sheet” quotes for the applicable Trading Days preceding such date of
determination, or (d) if the Common Stock is not then publicly traded the fair
market value of a share of Common Stock as determined by an Independent
Appraiser selected in good faith by the Majority Holders; provided, however ,
that the Issuer, after receipt of the determination by such Independent
Appraiser, shall have the right to select an additional Independent Appraiser,
in which case, the fair market value shall be equal to the average of the
determinations by each such Independent Appraiser; and provided, further that
all determinations of the Per Share Market Value shall be appropriately adjusted
for any stock dividends, stock splits or other similar transactions during such
period.  The determination of fair market value by an Independent Appraiser
shall be based upon the fair market value of the Issuer determined on a going
concern basis as between a willing buyer and a willing seller and taking into
account all relevant factors determinative of value, and shall be final and
binding on all parties.  In determining the fair market value of any shares of
Common Stock, no consideration shall be given to any restrictions on transfer of
the Common Stock imposed by agreement or by federal or state securities laws, or
to the existence or absence of, or any limitations on, voting rights.
 
“ Purchase Agreement ” means the Securities Purchase Agreement dated as of
February 26, 2010, among the Issuer and the Purchasers.


“ Purchasers ” means the purchasers of the Notes and the Warrants issued by the
Issuer pursuant to the Purchase Agreement.


“ Securities ” means any debt or equity securities of the Issuer, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to purchase or
acquire any Security.  “Security” means one of the Securities.


“ Securities Act ” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.


“ Subsidiary ” means any corporation at least 50% of whose outstanding Voting
Stock shall at the time be owned directly or indirectly by the Issuer or by one
or more of its Subsidiaries, or by the Issuer and one or more of its
Subsidiaries.


“ Term ” has the meaning specified in Section 1 hereof.


“ Trading Day ” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board, or (b) if the Common Stock is not traded on the OTC Bulletin
Board, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices); provided,
however , that in the event that the Common Stock is not listed or quoted as set
forth in (a) or (b) hereof, then Trading Day shall mean any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.


“ Voting Stock ” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) having ordinary
voting power for the election of a majority of the members of the Board of
Directors (or other governing body) of such corporation, other than Capital
Stock having such power only by reason of the happening of a contingency.

 
12

--------------------------------------------------------------------------------

 
 
“ Warrants ” means the Warrants issued and sold pursuant to the Purchase
Agreement, including, without limitation, this Warrant, and any other warrants
of like tenor issued in substitution or exchange for any thereof pursuant to the
provisions of Section 2(c), 2(d) or 2(e) hereof or of any of such other
Warrants.


“ Warrant Price ” initially means $4.00, as such price may be adjusted from time
to time as shall result from the adjustments specified in this Warrant,
including Section 4 hereto.


“ Warrant Share Number ” means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise of this Warrant,
after giving effect to all prior adjustments and increases to such number made
or required to be made under the terms hereof.


“ Warrant Stock ” means Common Stock issuable upon exercise of any Warrant or
Warrants or otherwise issuable pursuant to any Warrant or Warrants and/or
Securities, cash and property to which such Holder would have been entitled upon
the occurrence of certain events set forth in Section 4 .


9.            Other Notices.  In case at any time:
 
(i)            the Issuer shall make any distributions to the holders of Common
Stock; or
 
(ii)           the Issuer shall authorize the granting to all holders of its
Common Stock of rights to subscribe for or purchase any shares of Capital Stock
of any class or other rights; or
 
(iii)          there shall be any reclassification of the Capital Stock of the
Issuer; or
 
(iv)          there shall be any capital reorganization by the Issuer; or
 
(v)           there shall be any (a) consolidation or merger involving the
Issuer or (b) sale, transfer or other disposition of all or substantially all of
the Issuer's property, assets or business (except a merger or other
reorganization in which the Issuer shall be the surviving corporation and its
shares of Capital Stock shall continue to be outstanding and unchanged and
except a consolidation, merger, sale, transfer or other disposition involving a
wholly-owned Subsidiary); or
 
(vi)          there shall be a voluntary or involuntary dissolution, liquidation
or winding-up of the Issuer or any partial liquidation of the Issuer or
distribution to holders of Common Stock;
 
then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take
place.  Such notice also shall specify the date as of which the holders of
Common Stock of record shall participate in such dividend, distribution or
subscription rights, or shall be entitled to exchange their certificates for
Common Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be.  Such notice shall
be given at least twenty (20) days prior to the action in question and not less
than ten (10) days prior to the record date or the date on which the Issuer's
transfer books are closed in respect thereto.  This Warrant entitles the Holder
to receive copies of all financial and other information distributed or required
to be distributed to the holders of the Common Stock.

 
13

--------------------------------------------------------------------------------

 

10.          Amendment and Waiver; Failure or Indulgence Not Waiver.  Any term,
covenant, agreement or condition in this Warrant may be amended, or compliance
therewith may be waived (either generally or in a particular instance and either
retroactively or prospectively), by a written instrument or written instruments
executed by the Issuer and the Majority Holders; provided, however , that no
such amendment or waiver shall reduce the Warrant Share Number, increase the
Warrant Price, shorten the period during which this Warrant may be exercised or
modify any provision of this Section 10 without the consent of the Holder of
this Warrant.  No consideration shall be offered or paid to any person to amend
or consent to a waiver or modification of any provision of this Warrant unless
the same consideration is also offered to all holders of the Warrants.  No
failure or delay on the part of the Holder in the exercise of any power, right
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or privilege preclude other or
further exercise thereof or of any other right, power or privilege, nor shall
any waiver by the Holder of any such right or rights on any one occasion be
deemed a waiver of the same right or rights on any future occasion.


11.          Governing Law; Jurisdiction.  The parties acknowledge and agree
that any claim, controversy, dispute or action relating in any way to this
agreement or the subject matter of this agreement shall be governed solely by
the laws of the State of New York, without regard to any conflict of laws
doctrines.  The parties irrevocably consent to being served with legal process
issued from the state and federal courts located in New York and irrevocably
consent to the exclusive personal jurisdiction of the federal and state courts
situated in the State of New York.  The parties irrevocably waive any objections
to the personal jurisdiction of these courts.  Said courts shall have sole and
exclusive jurisdiction over any and all claims, controversies, disputes and
actions which in any way relate to this agreement or the subject matter of this
agreement.  The parties also irrevocably waive any objections that these courts
constitute an oppressive, unfair, or inconvenient forum and agree not to seek to
change venue on these grounds or any other grounds.


12.          Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  The addresses for such communications shall be:

 
If to the Issuer:
Medpro Safety Products, Inc.
 
817 Winchester Road, Ste 200
 
Lexington, KY 40505
 
Attention: Chief Executive Officer
 
Tel. No.: (859) 225-5375
 
Fax No.: (859) 225-5347



with copies (which copies
shall not constitute notice)
to:
Frost Brown Todd, LLC
400 West Market Street, 32nd Floor
Louisville, KY 40202
Attention: .Alan MacDonald, Esq
Tel. No.: (502) 568-0277
Fax No.: (502) 581-1087



If to any Holder:
At the address of such Holder set forth on Exhibit A to the Purchase Agreement

 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
13.          Warrant Agent.  The Issuer may, by written notice to each Holder of
this Warrant, appoint an agent having an office in New York, New York for the
purpose of issuing shares of Warrant Stock on the exercise of this Warrant
pursuant to Section 2(e) hereof, exchanging this Warrant pursuant to Section
2(e) hereof or replacing this Warrant pursuant to Section 3(d) hereof, or any of
the foregoing, and thereafter any such issuance, exchange or replacement, as the
case may be, shall be made at such office by such agent.

 
14

--------------------------------------------------------------------------------

 
 
14.          Remedies.  The remedies provided in this Warrant shall be
cumulative and in addition to all other remedies available under this Warrant,
at law or in equity (including, without limitation, a decree of specific
performance and/or other injunctive relief), no remedy contained herein shall be
deemed a waiver of compliance with the provisions giving rise to such remedy and
nothing herein shall limit Holder's right to pursue actual damages for any
failure by the Issuer to comply with the terms of this Warrant.  Amounts set
forth or provided for herein with respect to payments, exercise and the like
(and the computation thereof) shall be the amounts to be received by the Holder
hereof and shall not, except as expressly provided herein, be subject to any
other obligation of the Issuer (or the performance thereof).  The Issuer
acknowledges that a breach by it of its obligations hereunder will cause
irreparable and material harm to the Holder and that the remedy at law for any
such breach may be inadequate. Therefore the Issuer agrees that, in the event of
any such breach or threatened breach, the Holder shall be entitled, in addition
to all other available rights and remedies, at law or in equity, to seek and
obtain such equitable relief, including but not limited to an injunction
restraining any such breach or threatened breach, without the necessity of
showing economic loss and without any bond or other security being required.
 
15.          Successors and Assigns.  This Warrant and the rights evidenced
hereby shall inure to the benefit of and be binding upon the successors and
assigns of the Issuer, the Holder hereof and (to the extent provided herein) the
Holders of Warrant Stock issued pursuant hereto, and shall be enforceable by any
such Holder or Holder of Warrant Stock.
 
16.          Construction.  This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any person as
the drafter hereof.
 
17.          Headings.  The headings of the Sections of this Warrant are for
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 
18.          Registration Rights.  The Holder of this Warrant is entitled to the
benefit of certain registration rights with respect to the shares of Warrant
Stock issuable upon the exercise of this Warrant pursuant to the Purchase
Agreement and the registration rights with respect to the shares of Warrant
Stock issuable upon the exercise of this Warrant by any subsequent Holder may
only be assigned in accordance with the terms and provisions of the Purchase
Agreement.
 
 19.         Enforcement Expenses.  The Issuer agrees to pay all costs and
expenses of the Holder incurred as a result of enforcement of this Warrant,
including, without limitation, reasonable attorneys' fees and expenses.
 
20.          Binding Effect.   The obligations of the Issuer and the Holder set
forth herein shall be binding upon the successors and assigns of each such
party, whether or not such successors or assigns are permitted by the terms
hereof.



[ remainder of page intentionally left blank ]


 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer has executed this Series A Warrant as of the day
and year first above written.


MEDPRO SAFETY PRODUCTS, INC..
 
By:   
  /s/ W. Craig Turner
 
Name: W. Craig Turner
 
Title: Chairman and Chief Executive Officer

 
 
16

--------------------------------------------------------------------------------

 

EXERCISE FORM


MEDPRO SAFETY PRODUCTS, INC..


The undersigned _______________, pursuant to the provisions of the within
Warrant, hereby elects to purchase _____ shares of Common Stock of MEDPRO SAFETY
PRODUCTS, INC. covered by the within Warrant.


Dated: _________________
Signature
  
       
Address
  
   
  



Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: ________________________


The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.
 
The undersigned intends that payment of the Warrant Price shall be made as
(check one):
 
Cash Exercise:     ________________________
 
Cashless Exercise:         ________________________
 
If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$________ by certified or official bank check (or via wire transfer) to the
Issuer in accordance with the terms of the Warrant.
 
If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is
________________________.   The Company shall pay a cash adjustment in respect
of the fractional portion of the product of the calculation set forth below in
an amount equal to the product of the fractional portion of such product and the
Per Share Market Value on the date of exercise, which product is
________________________.
 
X = Y - (A)(Y)
                  B


Where:


The number of shares of Common Stock to be issued to the Holder
________________________  (“X”).


The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised ________________________ (“Y”).
 
The Warrant Price ________________________ (“A”).


The Per Share Market Value of one share of Common Stock ________________________
(“B”).
 
 
i

--------------------------------------------------------------------------------

 
 
ASSIGNMENT
 
FOR VALUE RECEIVED, ________________________hereby sells, assigns and transfers
unto ________________________the within Warrant and all rights evidenced thereby
and does irrevocably constitute and appoint ________________________, attorney,
to transfer the said Warrant on the books of the within named corporation.


Dated: _________________
Signature
  
       
Address
  
   
  



PARTIAL ASSIGNMENT


FOR VALUE RECEIVED, ________________________hereby sells, assigns and transfers
unto ________________________the right to purchase
________________________shares of Warrant Stock evidenced by the within Warrant
together with all rights therein, and does irrevocably constitute and appoint
________________________, attorney, to transfer that part of the said Warrant on
the books of the within named corporation.


Dated: _________________
Signature
  
       
Address
  
   
  



FOR USE BY THE ISSUER ONLY:


This Warrant No. W-_______ canceled (or transferred or exchanged) this _____ day
of ________________________, ________________________, shares of Common Stock
issued therefor in the name of ________________________, Warrant No. W-_____
issued for ________________________ shares of Common Stock in the name of
________________________.


 
ii

--------------------------------------------------------------------------------

 